           Case 3:18-cv-00743-SDD-SDJ         Document 122        01/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


RANDY MCDONALD (#452858)
                                                                          CIVIL ACTION

VERSUS
                                                                          NO. 18-743-SDD-SDJ

DR. RANDY LAVESPERE, ET AL.


                                            RULING

       Before the Court is the plaintiff’s Motion to Reconsider (R. Doc. 121) wherein the plaintiff

moves for the Court to vacate its Ruling (R. Doc. 120) granting the defendants’ Motion for

Summary Judgment (R. Doc. 110) and dismissing this action with prejudice.

       When a motion for reconsideration “‘calls into question the correctness’ of the judgment,”

the Court considers it under Fed. R. Civ. P. 59(e). Allen v. Envirogreen Landscape Prof'ls, Inc.,

721 F. App'x 322, 328 (5th Cir. 2017) (quoting Templet v. HydroChem Inc., 367 F.3d 473, 478

(5th Cir. 2004)). “Rule 59(e) motions serve ‘the narrow purpose of allowing a party to correct

manifest errors of law or fact or to present newly discovered evidence.’” Id. (quoting Templet, 367

F.3d at 479). “‘Reconsideration of a judgment after its entry is an extraordinary remedy that should

be used sparingly.’” Id. (quoting Templet, 367 F.3d at 479). “Accordingly, a motion for

reconsideration ‘is not the proper vehicle for rehashing evidence, legal theories, or arguments that

could have been offered or raised before the entry of judgment.’” Id. (quoting Templet, 367 F.3d

at 479).
       Case 3:18-cv-00743-SDD-SDJ               Document 122         01/21/21 Page 2 of 2




       In the instant matter, the plaintiff has not identified a manifest error of law or fact, presented

new evidence, or shown an intervening change in controlling law. Accordingly,

       IT IS ORDERED that the plaintiff’s Motion to Reconsider (R. Doc. 121) is DENIED.
                                   21 day of January, 2021.
       Baton Rouge, Louisiana the ____



                                                     S
                                               __________________________________________
                                               SHELLY D. DICK, CHIEF DISTRICT JUDGE
                                               MIDDLE DISTRICT OF LOUISIANA
